 

EXHIBIT 10.1

 

TRANSFER AGREEMENT

 

This Transfer Agreement is made this 19th day of November 2020 between Capital
Market Solutions, LLC (“CMS”), a Delaware limited liability company, and Fision
Corporation (“FISION”), a Delaware Corporation. Fision is a publicly trading
listed company on the OTC Market System with a ticker of OTC:FSSN.

 

RECITALS

 

Whereas, Ft Myers ASC LLC (“ASC”) and ASC SoftDev LLC (“SoftDev”) are both
Florida limited liability companies (collectively the “LLCs”) in good standing
in the state of Florida.

 

Whereas, CMS formed the LLCs and is the sole member of each, owning 100% of
membership interests in each LLC.

 

Whereas, the purpose of ASC is to own and operate an ambulatory surgery center
which are medical facilities that specialize in elective same-day or outpatient
surgical procedures, but do not offer emergency and are also known as
surgi-centers.

 

Whereas, ASC has engaged consultants, architects and other experts to assist in
the development of the business and has signed a commercial lease with a
Landlord for the building where the ASC will operate, which lease is for
approximately 20,000 square feet of space and for a term of 17 years with an
option for an additional 15 years.

 

Whereas, the purpose of SoftDev is to engage in any and all activities necessary
or incidental thereto including software development relating to ambulatory
surgery centers, including without limitation ASC.

 

Whereas, SoftDev has engaged software development consultants and other experts
to assist in the development of the business.

 

Whereas, CMS has incurred out of pocket expenses in connection with the
formation and setting up of the LLC’s as well engaging eight different
specialist consultants, including, lawyers, tax advisors software designers, ASC
design and operation specialists, and arranging for ASC to enter into a long
term lease agreement (“Out of Pocket Expenses”), as set forth on Exhibit A.

 

Whereas ASC has entered into a commercial lease and consulting contracts in
consideration for, inter alia, the issuance of a Senior Secured Convertible Note
(“Note”), in lieu of $500,000 rent payments for the first two years of the
initial term of the lease, with conversion terms to convert the Note into common
shares of Fision stock, in addition to hiring outside consultants up to $200,000
of fees, in the aggregate amount of $700,000.

 

Whereas the LLCs and Fision have agreed to issue secured notes convertible into
common shares of stock of Fision in the aggregate amount up to $500,000
(“Convertible Notes”) to provide funds, pursuant to the Use of Proceeds, as
illustrated in Exhibit C, to include reimbursement of the Out of Pocket Expenses
and make loans to Fision.

 

  1



 

    

Whereas an example of the Convertible Note is attached as Exhibit B.

 

Whereas, CMS desires to transfer all its interest in each of the LLCs to Fision
in return for Fision’s reimbursement of only its Out of Pocket Expenses and
pursuant to the terms of this Agreement.

 

Now therefore, the parties agree as follows:

 

1. Incorporation of Recitals. The Recitals above are true and correct and made
part of this Agreement.

 

2. Transfer of Ownership of the LLCs. CMS transfers to Fision as of the date of
this Agreement all of its membership interests in the LLCs, retaining no
interest, including all of the assets held in the LLCs.

 

3. Consideration and Payment. Upon the signing of this Agreement, Fision will
pay to CMS the Out of Pocket Expenses up to a maximum amount of $200,000 as set
forth on Exhibit A from the proceeds of Convertible Notes, as set forth in
Exhibit B.

 

4. Use of Proceeds from the Convertible Notes. The proceeds raised from the sale
of the Convertible Notes will be used as set forth in Exhibit C.

 

5. Representations and Warranties of CMS. CMS represents and warrants as
follows:

 

a. It has good and marketable title to 100% of the membership interests in each
of ASC and SoftDev and the membership interests are not subject to any mortgage,
lease, pledge, lien, security interest or encumbrance of any nature.

 

b. The execution and delivery of this Agreement and consummation of the
transactions herein provided does not conflict with or result in a breach of the
terms and conditions of, accelerate any provision of, or constitute a default
under, any contract, promissory note or agreement to which CMS or either LLC is
a party or is bound.

 

c. No approvals by CMS or either LLC are required as a prerequisite to the
signing of this Agreement.

 

  2



 

 

d. CMS is free to enter into this Agreement and to perform each of its terms and
covenants hereunder.

 

e. This Agreement is a legal, valid and binding agreement of CMS enforceable in
accordance with its terms.

 

6. Representations and Warranties by Fision. Fision represents and warrants as
follows:

 

a. The execution and delivery of this Agreement and consummation of the
transactions herein provided does not conflict with or result in a breach of the
terms and conditions of, accelerate any provision of, or constitute a default
under, any contract, promissory note or agreement to which Fision is a party or
is bound.

 

b. Fision has retained independent counsel to advise it on the substance and
working of this Agreement.

 

c. Fision has secured all approvals necessary to make this a binding and
enforceable agreement, including without limitation approval of the Board of
Directors.

 

d. Fision is free to enter into this Agreement and to perform each of its terms
and covenants hereunder.

 

e. This Agreement is a legal, valid and binding agreement of Fision enforceable
in accordance with its terms.

 

7. Entire Agreement/Amendment. This Agreement constitutes the entire agreement
and understanding between the parties hereto as to the matters set forth herein
and supersedes and revokes all prior agreements and understandings, oral and
written, between the parties hereto or otherwise with respect to the subject
matter hereof. No change, amendment, termination or attempted waiver of any of
the provisions hereof will be binding upon any party unless set forth in an
instrument in writing signed by the party to be bound or their respective
successors in interest.

 

8. Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions hereof shall not in any way be
impaired, unless the provisions held invalid, illegal or unenforceable shall
substantially impair the benefits of the remaining portions of this Agreement.
The parties further agree to replace such invalid, illegal or unenforceable
provision of this Agreement with a valid, legal and enforceable provision that
will achieve to the extent possible, the economic, business and other purposes
of such invalid, illegal or unenforceable provision.

 

  3



 

    

9. Counterparts/Signatures. This Agreement may be executed simultaneously in two
or more counterparts, each of which will be deemed an original and all of which
together will constitute one and the same instrument. Signatures transmitted by
fax or email shall be deemed original signatures.

 

10. Headings. The headings in this Agreement are for reference purposes only and
are not part of this Agreement and may not affect the meaning or interpretation
of this Agreement.

 

11. Third Party Beneficiaries. The representations, warranties, covenants and
agreements contained in this Agreement are for the sole benefit of the parties
hereto, and their respective successors and assigns, and they may not be
construed as conferring, and are not intended to confer, any rights on any
person or entity.

 

12. Governing Law and Choice of Forum. The validity and interpretation of this
Agreement will be construed in accordance with, and governed by the internal
laws of the State of Delaware, without giving effect to principles of conflicts
of laws. All claims, disputes or causes of action relating to or arising out of
this Agreement shall be brought, heard and resolved solely and exclusively by
and in a federal or state court situated in Wilmington, DE. Each of the parties
hereto agrees to submit to the jurisdiction of such courts.

 

13. Cooperation. The Parties hereto shall cooperate fully at their own expense,
except as otherwise provided in this Agreement, with each other and their
respective counsel and accountants in connection with all steps to be taken as
part of their obligations under this Agreement.

 

14. Construction/Interpretation. The Parties have negotiated the terms of this
Agreement and each has had full opportunity to consult with counsel. The
Agreement is to be interpreted neutrally and not in favor of or against the
other.

 

15. WAIVER OF JURY TRIAL. THE PARTIES EXPRESSLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BROUGHT RELATING TO THIS AGREEMENT, THE PARTIES
PREFERRING THAT SUCH DISPUTE BE RESOLVED BY A JUDGE HAVING JURISDICTION WITH
RESPECT TO SUCH DISPUTE.

 

  4



 

    

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.

  

FISION CORPORATION

 

 

CAPITAL MARKET SOLUTIONS LLC

   

 

 

 

 

By:

 

 

 

 

Michael Brown, Chairman of the Board

 

 

William Gerhauser, Manager and sole member

 

 

  5



 

  

EXHIBIT A

 

OUT OF POCKET EXPENSES

 

  6



 

 

EXHIBIT B

 

SAMPLE OF CONVERTIBLE NOTE

 

  7



 

  

November [___], 2020

 

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

Neither the security evidenced hereby nor the shares of capital stock into which
it is convertible have been registered under the Securities Act of 1933, or any
state securities laws, and may not be sold, transferred, assigned, offered,
pledged or otherwise distributed for value unless there is an effective
registration statement under such act or laws covering such security or FISION
CORPORATION receives an opinion of counsel for the holder of this security
(concurred in by counsel for FISION CORPORATION; PROVIDED, HOWEVER, THAT SUCH
CONCURRENCE WILL NOT BE UNREASONABLY WITHHELD) stating that such sale, transfer,
assignment, pledge or distribution is exempt from the registration and
prospectus delivery requirements of the Securities Act of 1933 and all
applicable state securities laws.

 

[$_______________________]

 

Tampa, Florida

 

 

November [____], 2020

    

FOR VALUE RECEIVED, Ft Myers ASC LLC (the “Maker”) and ASC SoftDev LLC (the
Co-Maker”), both Florida Limited Liability corporations, hereby promise to pay
to the order of [________________________________] or his/her/its successors or
assigns, as the case may be (the “Payee” or “Lender”), at the Payee’s principal
place of business, currently located at
[____________________________________________________________________] or such
other place as may be specified in writing by the Payee, the principal sum of
[_______________] Thousand dollars ($[___________]), together with simple
interest on the unpaid principal balance from the date of this Note until fully
paid at the rate of five percent (5%) per annum. Unless earlier converted
pursuant to the terms of this Note, accrued interest and principal shall be due
at the Maturity Date. Principal and interest are due and payable in lawful money
of the United States of America.

 

This Senior Secured Convertible Promissory Note (this “Note”) and all amounts of
principal and accrued but unpaid interest thereunder will be due and payable on
the Maturity Date (as defined below). This Note may not be amended or modified,
nor will any waiver of any provision hereof be effective, except by an
instrument in writing signed by the party against whom enforcement of any
amendment, modification, or waiver is sought. Prepayment of principal, together
with accrued interest, may be made by the Maker and/or Co-Maker and within the
terms of this Note, if no conversion has been executed.

 

For purposes of this Note, the following terms are used as defined below:

 

 

1.

“Ft Myers ASC” means Ft Myers ASC LLC, a Florida limited liability company.

 

 

 

 

2.

“ASC SoftDev” means ASC SoftDev LLC, a Florida limited liability company.

 

  8



 

    

 

3.

“Fision” means Fision Corporation, a publicly traded Delaware corporation that
is the issuer of securities into which the Payee may exercise its conversion
rights pursuant to the Conversion Terms.

 

 

 

 

4.

 “Maturity Date” means November 30, 2022.

 

 

 

 

5.

 “Transfer Agreement” means the Transfer Agreement, dated as of November 19,
2020, by and among the Maker, Ft Myers ASC, LLC, a Florida limited liability
corporation, Co-Maker, ASC SoftDev LLC, a Florida limited liability corporation,
and Fision pursuant to which 100% ownership of each of Maker and Co-Maker will
be transferred to Fision Corporation.

 

 

 

 

6.

“Subscription Agreement” means the Subscription Agreement and Investment Letter
for the offering of senior secured convertible promissory notes by the Maker and
Co-Maker.

 

 

 

 

7.

“Security Agreement” means the Security Agreement given by the Maker and
Co-Maker to the Payee and other Senior Secured Lenders in the form attached
hereto.

 

 

 

 

8.

“Obligations” has the meaning as set forth in the Security Agreement.

 

 

 

 

9.

“Collateral” has the meaning set forth in the Security Agreement.

 

 

 

 

10.

 “Senior Security Position” means the continuing security interest Maker and
Co-Maker grant Lender in the Collateral pursuant to the Security Agreement to
secure the payment and performance in full of all of the Obligations. Each of
Maker and Co-Maker represents, warrants, and covenants that the security
interest granted herein is and shall at all times continue to be a first
priority perfected security interest in the Collateral.

 

 

 

 

11.

“Conversion Terms” means the holder of this Note is entitled to all of the
benefits and subject to all of the obligations provided for in the Subscription
Agreement and Investment Letter and this Note, including the rights and
obligations to convert as described herein.

 

 

 

 

12.

“Trigger Date” means earlier of (i) the Closing Date (as defined in the Transfer
Agreement), or (ii) December 31, 2020.

 

Conversion Terms. Subject to the conversion provisions set forth below,
outstanding amounts of principal and accrued interest under this Note may be
converted at any time following the Trigger Date into shares of the Maker and
Co-Maker’s parent company, Fision Corporation stock, based on a conversion price
equal to the greater of: (aa) $0.05 per share, or (bb) Volume Weighted Average
Price (“VWAP”) of 10 days prior to a conversion.

 

Security Interest. Maker and Co-Maker hereby assign and grant to Lender a
security interest in and to the Collateral of the Maker and Co-Maker to secure
payment of the Promissory Notes, collectively, not to exceed $500,000 pursuant
to the Security Agreement.

 

  9



 

    

No recourse for the payment of the principal of or any fee on this Note, or for
any claim based hereon or otherwise in respect hereof, and no recourse under or
upon any obligation, covenant or agreement of the Maker or Co-Maker in any Note,
or because of the creation of any indebtedness represented thereby, may be had
against any incorporator, member, equity holder, officer or director as such,
past, present or future, of the Maker or Co-Maker, whether by virtue of any
constitution, statute or rule of law or by the enforcement of any assessment or
penalty or otherwise, all such liability being, by the acceptance hereof and as
part of the consideration for the issue hereof, expressly waived and released.

 

This Note is secured by the Accounts Receivable and all other assets of both the
Maker and Co-Maker, pursuant to the terms of the Security Agreement. No member,
director or officer of the Maker, Co-Maker or Fision Corporation will have any
personal liability for the repayment of this Note. This Note will be deemed to
be a contract made under the laws of the State of Florida, and for all purposes
will be construed in accordance with the laws of the State of Florida, without
giving effect to the choice of law provisions thereof. Without affecting the
liability of Company, the Payee may, without notice, renew or extend the time of
payment, accept partial payments or agree not to sue any party liable on it.

 

Upon receipt by the Maker and Co-Maker of evidence reasonably satisfactory to
them of the loss, theft, destruction or mutilation of this Note, and in case of
loss, theft or destruction, of indemnity or security reasonably satisfactory to
it, and upon reimbursement to the Maker of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Note, if mutilated, the
Maker and Co-Maker will make and deliver a new Note of like tenor and dates as
of such cancellation, in lieu of this Note. The terms and provisions hereof will
inure to the benefit of, and be binding upon, the respective successors and
assigns of the Maker and Co-Maker and the Payee. All parties had the opportunity
to contribute to the drafting of the Note and any ambiguities in the Note will
not be construed against any party. Payee has not received legal advice from
counsel to Maker, Co-Maker, or Fision and has been advised to consult with its
own legal and tax advisors before deciding to make the loan.

 

[Signatures on next page]

 

  10



 

 

The Maker and Co-Maker have duly executed this Senior Secured Convertible
Promissory Note as of the date first above written.

 

 

MAKER:

FT MYERS ASC LLC

  By:

Capital Market Solutions LLC, a Delaware

 

 

 

limited liability corporation, its Manager

 

 

 

 

 

By:

 

 

William Gerhauser, Manager

         

CO-MAKER:

 

 

ASC Softdev LLC

 

 

By:

Capital Market Solutions LLC, a Delaware

 

 

 

limited liability corporation, its Manager

 

 

 

 

 

 

By:

 

 

 

 

William Gerhauser, Manager

 

 

Title:

Manager

 

 

 

 

 

 

ISSUER:

 

 

Fision Corporation

 

 

 

 

 

 

By:

 

 

 

  11



 

 

EXHIBIT C

 

 

USE OF PROCEEDS

 

  12



 

 

FISION CORPORATION

Post Transfer of Florida LLC’s

USE OF PROCEEDS

 

Description

 

Amount

 

Reimbursement to Capital Market Solutions (CMS) for:

Legal for LLC Entities, Architects/Engineering, Accounting for new LLC’s

 

$

150,000- 200,000 

 

Rubicon Software Development (SoftDev)

 

$ 150,000

 

LLC’s (ASC & SoftDev) Project Mgmt, Development, Working Capital

 

$ 100,000

 

Fision Corporation Working Capital

 

$ 50,000

 

TOTAL PROCEEDS

 

$ 500,000

 

 

  13

 

 